*19OPINION OF THE COURT BY
GALBRAITH, J.
(Frear, C.J., dissenting.)
This appeal was taken by the Tax Assessor from the decision of the Tax Appeal Court fixing the valuation on the property of the' Oahu College located on Miller Street, Honolulu. The return made by the Trustees was, “Grant No. 1248, corner of Hiller and Vineyard streets, 3 8-10 acres, $1920.’' The assessor increased this valuation to $64,600 and the Tax Appeal Court after a hearing reduced it to $25,000.
The contention is made in behalf of the College that the return was an error; that the return should have been for two acres only; that while it owns at that location 3 8-10 acres, 1 8-10 acres of this land is in actual use for school purposes and is exempt from taxation under Section 836, C. L., and that it is only liable to taxation for the two acres not used for school purposes; and that the valuation placed on this land by the Tax Appeal Court of $25,000 is its full and true cash value.
The contention of the Assessor is that while the property owned by the College and actually used by it for school purposes is exempt from taxation, the claim for exemption in this instance cannot be allowed for the reason that the exemption was not claimed in the return and the the right to the exemption was waived by not making claim for it in the return.
The one question of difficulty presented by this appeal is whether or not the law requires the tax payer to return exempt property and to claim the exemption in the return in order to obtain the benefit of the exemption allowed by the statute. The solution of this question requires an interpretation of several sections of the tax statute. The law should 'be construed as a whole in order to determine the intention of the legislature— the real end sought in all interpretation of statutes.
Section 805, C. L., fixes the taxing period for the several kinds of property subject to taxation in this Territory and so far as it relates to the question at issue provides that, “All tax *20payers shall make return of their property and the value thereof between the first and thirtieth days of January of each year.” Standing alone this section would only require the return to show property subject to taxation — there would be no purpose for requiring it to show more.
Section 817 reads: “Except as herein provided, all real property and all personal property within the Territory shall be subject to an annual tax of one per cent, upon the full cash value of the same.”
“Except as herein provided'” takes out of the class of taxable property such real and personal property as is exempt from taxation by law.
Section 836, provides in part that “The following property shall be exempt from taxation: Heal and personal property belonging * * * * * to incorporated or private schools and in the actual use of such schools.”
Section 837, “Provided, however, that the tax of one per cent, herein imposed upon property shall be collected only upon property in excess of the value of three hundred dollars, be the same real or personal.
Such exemption shall be allowed in but one taxation district of the Territory, and that taxation district shall be the one in which the property owner resides.
And further provided, that no exemption shall be allowed from the property of corporations, companies, estates of deceased persons or non-residents.
And further provided, that a tenant, lessee or occupier of any real property that is exempt from taxation, shall not by reason thereof be exempt from taxation, but shall be assessed and shall be subject'to taxation, in respect to the value of his interest in such property.”
Section 870. “Each person liable to pay taxes and every owner or possessor of any property, real or personal, whether entitled to exemption or not,-shall in the month of January of each year,” etc., make return to the assessor.
Section 875. “Any person whose name may appear on such tax list, who shall have made his return to the assessor as *21hereinbefore provided, and, if entitled to exemption, shall have claimed such exemption, and who may deem himself aggrieved,” etc., may appeal to the Tax Appeal Court.
Considered alone Sections 810 and 815 tend to support the contention of the assessor but when taken in connection with the other provisions quoted it will be seen that in order to sustain-the contention it will be necessary to read into section 836 a proviso not written in it by the legislature. This section exempts from taxation absolutely school property in actual use for school purposes and to hold such property subject to taxation under any circumstances it is necessary to read into the section a proviso something like this, “provided the property is returned and the exemption is claimed in the return.” To do this would be an act of legislation pirre and simple and is beyond the rightful power and duty of the court.
The exemption given by section 836 is of specific property and that in 831 is of property in the aggregate, of a designated value. The benefit of 831 is given to the person and is in the nature of a personal privilege. It is allowed to some persons and denied to others. Its benefits are given to individual taxpayers residing in the Territory and is denied to corporations, companies, the estates of deceased persons and non-residents. If the reference to “exemption” in Section 810, governing the return, and to claiming “exemption” in Section 815, governing appeals, relates only to the exemption given under Section 831, as we think was intended by the legislature, then there is harmony among all of the provisions and the law stands as written.
The very language of Section 815 condemns the construction contended for in the dissenting opinion. “If entitled to exemption, shall have claimed such exemption, and who may deem himself aggrieved by any charge made by the assessor in the valuation of the property as returned.” This language cannot refer to specific property exempt from taxation. (1) because, if the property is exempt it is not valued in the return and if it is not valued how is it possible for the taxpayer to *22deem himself aggrieved by any change in the valuation thereof made by the assessor? (2) “if entitled to exemption” cannot refer to items of exempt property. The phrase “entitled to” clearly conveys the- idea of a privilege or right given to or connected with a person. This can only mean that if the taxpayer is within the class of persons entitled to claim the exemption given in Section 837 and claims the same it shall be allowed him. In this view of the question it is not necessary to add to or take from the words of the statute as written.
This construction would require the person entitled to the exemption allowed by Section 837 and whose property does not amount to over three hundred dollars in value to make the return and to claim the exemption as well as the one whose property does amount to more than that amount. The reason for requiring the return in the once case as well as in the other would be that the valuation of the property might be passed on by the assessor, the Tax Appeal Court and this Court if either the assessor or the taxpayer were dissatisfied with the valuation.
Where property is exempt it is not subject to taxation and there is no reason for requiring it to be returned and valued.
This interpretation has the support of the construction of the officers whose duty it has been to administer the law and us'age under it, whatever weight such construction and usage may be entitled to. We understand that it has not been the practice to require the owners of the exempt property, under Section 836, to return the same; that no return has been required of the property belonging to the Territorial Government or the Queen’s Hospital, or the Board of Education, or Churches and Colleges of property in actual use for religious or educational purposes.
We conclude that the 1 8-10 acres of the property in actual use for school purposes was under the law exempt from taxation and it was not necessary to return it or to claim the exemption in the return and that the taxpayer had a right to *23show tbat tbe return was an error and to demand tbe exemption allowed by tbe statute.
Robertson & Wilder for assessor.
Atkinson & Judd for taxpayer.
As to tbe valuation of tbe two acres we are inclined to tbe opinion tbat tbe evidence does not sbow tbat tbe valuation of $25,000 was less than tbe true cash value of tbe property and affirm tbe same. It is so ordered.